Case 4:19-cv-00005-CDL Document 18-2 Filed 11/08/19 Page 1 of 34

 

 

 

 

OFFICE OF PROFESSIONAL STANDARDS
Columbus Police Department

 

INTERVIEW WITH: Officer First Class Michael S, Aguilar CASE: 17-01
Date/Time Taped: Tuesday, January 10, 2017/8:23 a.m.

Major Blackmon:

OFC Aguilar:

Major Blackmon:

OFC Aguilar:

Major Blackmon:

« OFC Aguilar:

 

This [s a recorded interview with Officer First Class Michael Aguilar. His cell num-
ber is $a Wa He has been employed with the Columbus Police Depart-

ment for the past seven years as a police officer.

 

This interview is being conducted in the Office of Professional Standards located
in the Public Safety Center. Present during the interview is... are myself Major
F, D. Blackmon, Lieutenant R.L, Graham, Sergeant T. L. Birris-Mayo, and Sergeant
J. G. Bridges. The Office of Profession... . the Office of Professional Standards Is
conducting an Investigation ordered by R. T, Boren, Chief of Police.

So, before we began with your statement, Officer Aguilar, you did sign and you
1 you... you read and signed the “Garrity Warning?”

Yes,
Do you have any questions regarding the “Garrity Warning?”

No.

Okay. So, if you would please, Officer Aguilar, state for the record your knowledge
of the facts concerning the Incident that occurred on January 9, 2017, (Monday) on
Moss Drive involving the arrest of Hector Arreola... Arreola?

Okay. We were dispatched to the residence. | believe the address was 760 Moss
Drive in reference to a welfare check at approximately... sometime around 4:00
a.m. to check on the wellbeing ofa... the mother of the complaining party called
police, While en route or once we got on scene, we made contact with the mother
after several knocks and ringing of doorbells. The call came in as a welfare check,
and | believe the . .. the statements in the call... our dispatch advised that they
,,, that the mother was acting weird. And the... the complaining party wanted
to see If she was okay. Just, basically, conduct a welfare check. So, we knock on
the door. She.... she comes to the door. She appears that she was asleep and we
had woken! her up by knocking on the door and ringing the doorbell. At that
time, we advised her that ... myself and Officer Dudley’ arrived on the scene,
and we advised her that... that her son called, and you know, we were here to
check on her, She acknowledged that she was okay, and we advised her to call
her son and let him know that... that she was, In fact, okay. As we left, we got
back in our patrol un... patrol vehicles. | pulled up a driveway and then backed
out of a driveway and then headed west towards River Road. A short time after
we left the area, dispatch advised that another neighbor or a neighbor around

 

1 Officer Brian J. Dudley, Bureau of Patrol Services’ Squad 23

CCG000250
Case 4:19-cv-00005-CDL Document 18-2 Filed 11/08/19 Page 2 of 34

INTERVIEW WITH; Officer First Class Michael S. Agullar CASE: 17-01
Date/Time Taped: Tuesday, January 10, 2017/8:23 a.m. Page 2 of 31

that residence called 911 In reference to somebody knocking on... on their door or banging on thelr
door. And we advised that, you know, that could have been us driving up the driveway, and you know,
the nolses from the car could have possibly been... you know, | took it as it could have been, maybe,
they heard it and thought somebady was knocking. And we asked if we needed to be... Dud... Officer
Dudley asked if we needed to be back en route, Well, Dispatch informed,..1...1 don’t think Dispatch in-
formed us to be back en route to Investigate what appeared to be knocking or someone banging ona
door knocking so we stayed in service, | think shortly after that, we responded to an alarm activation that
ended up being a valid burglary at one... at a computer shop near Cross Country Plaza or... not Cross
Country Plaza but Columbus Park Crossing. And then, after searching the area a little bit for suspects on
that, we went to another alarm activation at The Egg and | breakfast café. After servicing that call or in
the middle of servicing that call, another call came out at 760 Moss Drive. | believe it was for another wel-
fare check of a mother, While en route, to that, | asked Dispatch if ... fa phone number at the bottom
of the screen was, in fact, the number of the complaining party, ‘cause | wanted to call him to try to make
contact with him to see if and why we continue to ga back to the house to... to do this welfare check
when we just checked on it ‘cause | don't know if he’s been notified prior. ’'m.. . | call the number. DI-
spatch informed me that... that was the number but | didn’t receive an answer. Dispatch attempted to
call him, but she didn’t receive an answer from him. So, we returned to the residence, 760 Moss Drive.
And upon our arrival, Mr, Arreola was at the residence at that time. He wasn’t at the residence the first
time. He was at the residence the second time. We got out of the vehicle, made contact with hin. We,
basically, you know, asked him... you know, what was the welfare check about or we... we made some
reference about why we... why we’re coming here twice at 4:00 In the morning or 5:00 In the morning,
whatever time it was, to check on, you know, his mother. What’s going on. He began to talk and he... it
.. It... itstarted, to me, to... | believed at that time just by the way he was talking, he just wasn’t acting
normal, He wasn’t... you know, he wasn’t in his, you know, maybe In his right state of mind. Because he
Just... ha wouldn’t really give us an answer on why he kept wanting us to come out to make a welfare
check of... of his mother. We attempted to gather some more information, And he made references to-
wards she might be In trouble with the people inside, We later found out that he lived there while we
were still talking to him, and he started to demand to see his mother. But we didn’t know that he lived
there at that particular time, so, he wanted us to go back and knack on the door, ‘cause he wanted to phy-
sically see her with his own two eyes. So | said, it... “it’s late. | just spoke to her an hour ago, She was
fine. It's 4:30... 5;00 In the morning, I’m not gonna be go knock...” “knack.on her door to see if she’s
okay when we just did it an hour ago. She appeared to be asleep when we knocked on the door the first
time.” So, then we found out he lived there and |... | advised him or Officer Dudley advised him, “Well,
if you live there, why don’t you go Inside and sée if you can make contact with her” or “vou go inside and
make contact with your mom to see if she’s okay.” Then he started to make a reference to, you know, “|
don’t want to go In there,” “I’m afraid,” or he made some sort of ,.. | believe he made some statement
about people might get him or hurt him or harm him in some way. And at that time, | thought, maybe, he
had something going on and, you know, maybe he had some mental health Issues. So | recommended him

..1,., asked him if he wanted to speak to an ambulance, or you know, someone from... from E.M
..E.M,S. personnel, and maybe, try to see if we can help him out with his... you know, with his state of
mind to see where he was at or if he was sane or if he was, you know, mentally ill. And | do believe |... |
called for an ambulance at that time, He didn’t want to talk to an ambulance. He... he began to question
if we were the real police. And then, he... he said he just wanted to see his mom. Well, at some point
during all this conversation that we had, his mother... or he made a statement about seeing lights or
flashlights of his mom’s house at 760 Moss Drive, And we looked back and we didn’t see any flashlights
pointed at the house or anything like that. And at that time, the mother opened up the front door and

cCG000251

 
Case 4:19-cv-00005-CDL Document 18-2 Filed 11/08/19 Page 3 of 34

INTERVIEW WITH: Officer First Class Michael S, Aguilar CASE: 17-01
Date/Time Taped: Tuesday, January 10, 2017/8:23 a.m, Page.3 of 31

she stood In the doorway of the door and just kind of looked out, and like they communicated back and
forth. He asked him mom to come out, and you know, | sald, “You know, she’s in her nightgown. She’s not
gonna come out. It’s 20 degrees outside...” or “20 something degrees outside and it’s 5:00 or 4:00 in the
morning.” | said, “You know, | wouldn’t want to come out in this temperature.” You know trying to...
tried to, basically, say that she probably doesn’t need to come out. But he just kept fearing that something
was golng on... on the Inside of the residence, so... His mom shut the door, went back inside, got
clothed, and then, eventually, came back out. So, when she came outside, we were kind of standing Ina
circle, and she .,. we were trying to get some Information on her to see If he’s got a history of, you know,
drug use or... or anything. Just by the way he was acting, to me, it just seemed like he was... he... he
was either mentally... he had some mental ... he was mentally ill or he... he was on some sort of nar-
cotics that would make him be delusional or see things, or maybe be... have signs of paranola or schizo-
phrenia. So, while the mother was there, right when she walked up, you know, he... he made a state-
ment about, you know, asking his mother to get in the car; “mom, get in the car,” “let's go for a drive,”
you know. And |, immediately, said, “no, that’s not gonna happen.” And |, basically, said that because...
the way he was talking, the way he was acting, | wouldn’t have felt comfortable letting her leave with him
because | didn’t know what his Intentions were. If he wanted to possibly hurt his mother or...or... oF
what the deal was with him, You know, wanting to separate us from her so badly, sothe.,. the... | be-
lieve the mother said, no, she’s not gonna go for a ride. And he, you know, didn’t get angry, he just begged
and plead!) to go for a ride and go have some coffee, and they needed to talk. And a couple of minutes
later, we, basically, asked him why he wanted to leave, you know, or what... What his deal was. We were
still trying to get more Information from him, but he wasn’t giving us very much. And at that time, he just
kind of like started like, you know, panicking a little bit like and that’s when he started to question us
about us not being real police or... | don’t know the exact statements ‘about what he said, but at that
time, he... he... he like turned around and like started walking away and then he looked back and then.
He turned around again then he like took two steps like if he was running, Like he... like actually physically
ran two steps and then stopped and then turned around and came back and looked at us. And then he
started like pacing back and forth trying to figure out which way he was gonna go. And then, he Just kind
‘of started walking down the street. We told him to come hack, and you know, we... we just kind of let
him have some space a little bit because we didn’t want to scare him or anything like that, Or, at least, |
didn’t want to scare him, so | gave him space. You know, we were trying to get more Information on the
mother, | believe, at that time, and he sald something about going over to the nelghbor’s house and knock-
ing... knocking on the doors and stuff, and we advised him not to do that. Not to go up to the house,
knock on doors, and he... he didn’t really have a reason to go knock on the doors. He was just golng to
knock on doors. So, we started walking towards his direction because he started going up a driveway at
747 .,.\ believe, Moss Drive was the address. And from ... from a distance, we heard a‘knocking or bang-
ing on the front door or near the front door. And at that time, that’s when we had to go over there, ‘cause
you know, it’s 5:00 in the morning, and he’s banging on people’s residence waking ‘em up and causing a
scene. And you know, we’re ... we're trying to keep him from knocking on the door, We asked him to
step down. At that time, we're at the street and he was up by the door, and he said he wasn’t coming
down. We told him that he... that he’d be arrested If he didn’t come down, ‘cause he ... you know, he’s
.. he’s knocking on the doors, or whatever, and waking up the neighbors. And he made a reference right
after | sald he’d be arrested if he didn’t come back down here towards the street, or towards us... he
made a reference right after | sald that, He... he advised us, “Well, where’s your backup,” or he made
some sort of reference about having... where’s my backup, and | said, well, what do | need backup for.
And so, he didn’t come down, so at that time, we made a.,.we.., we went up to where he was at, and
now, we’re in somebody else’s yard. And you know, we’re trying to get him to come down. And he’s just

CCG000252

 
Case 4:19-cv-00005-CDL Document 18-2 Filed 11/08/19 Page 4 of 34

INTERVIEW WITH: Officer First Class Michael S, Aguilar , CASE; 17-04
Date/Time Taped: Tuesday, January 10, 2017/8:23 a.m. Pape 4 of 31

not... not willing to come down. So, at that time, we try to place him in handcuffs for “Disorderly Con-
duct.” So, as soon as | went in to grab his arm, he immediately started to pull away. He started to yell,
scream, and fight. Not necessarily throwing punches but trying to get away, At that time, myself and Offi-
cer Dudley were attempting to get him to the ground for better advantage of handcuffing because of the
way he was fighting or struggling to get away. | believe the... at first, when we first grabbed him, he like
backed himself into a corner of the stairs that’s right there In front of the residence and kind of went
down, And then we were able to pull him away and then we went towards the ... the stairs and then,
eventually, we made our way to the grass to where, | believe, he was taken to the ground using “Soft Emp-
ty Hands.” | don’t necessarily know how he went to the ground. | just know that it was a pretty good strug-
gle, and we... somehow, we ended up on the ground. | don’t know if it was Officer Dudley’s momentum
that pulled him or my momentum that pulled him, but we were able to get him on the ground, and | was
able to call for backup at that time or | advised Dispatch to ., . to hold traffic somewhere in the middle of
that and to... to let them know that we were fighting ‘cause ...] mean the struggle was, you know, .,
he was screaming In the background, so... But when we got to the ground, the struggle continued, and
I’ve been in a lot of struggles and... and apprehensions of... of people that have been fighting over my
career, and this is by far the ,, . the biggest struggle for someone attempting to get away. And... and he

...when,., once we got on the ground, he started to... to push off the ground, and | kind of... Elkind
of had... 1 had my left arm around hls left shoulder and my right arm underneath his right shoulder. And
at that time, he Just kept pushing off with his hands. And at that time, |... | continued to remove his.

hands from the ground and flatten ‘em out. It was a technique that I was using and advising Officer Dudley
to use. Just keep ‘em flat on the ground so he couldn’t push off. Because | was afraid if he pushed off, he
could, subsequently, get up and take off running and get away. So at that time, | was telling Officer Dud-
ley just to flatten ‘em out... flatten ‘em out, backup’s coming. |... | don’t know if |, specifically, said
backup’s coming, but | just wanted to keep ‘em flat on the ground, ‘cause | knew if he was flat on the
ground, he wasn’t able to get away. After | would say... 1 mean! don’t know how long the fight was. It
felt like 20 minutes, But it probably was three, four, five minutes. The whole time he sounded like, after
we flattened him, he Just kept rolling over. He had. his hands clinched together like outside. of .. ; like In
... tucked in the middle of his body, and he just wasn’t releasing his hands. And after several minutes of
struggle, we, finally, were able to get his hands behind his back and put him in handcuffs, And at that time,
backup was arriving the minute we put him in handcuffs. He... Officer Aaron Evrard came up to the
scene, walked up, and then, you know, he.,.he,.. we were still on top of the Individual when he walked
up. And then, he’s tike, “What can | do?” and | said, “You just stand right here,” ‘cause | was so tired, |
needed to... you know, | needed to get up. My arms were weak; my body was weak, At that time, Evrard
took position where | was and | belleve it was... it was on the legs of the suspect at that time. And then,

| got up andIdon’t... like | said, |... 1 don’t remember if he was still struggling after we got him in hand-
cuffs... on.} was just... [was...} was walking around and | was trying to gain my .. my breath, ‘cause
twas... ! was out of breath, and | was tired. And then a short time later, | came over and It was decided

to sit him up in the upright position that... until ambulance arrived and am.., the... the E.M.Ts. were
already en route, ‘cause | believe | called them before.,, before the... the.., the struggle ensued. And
1,,.1 believe | do Inform... | did inform dispatch to have them come routine with no lights af sirens be-
cause | didn’t want hirn to get spooked by the lights and sirens. Just In case he was a mental health patient,
and you know, | didn’t want him to take off running or become violent with us or anything like that prior
to us knowing that he was going to be under arrest for “Disorderly Conduct.” So, he... he was sat up in
the upright position and Officer Evrard attempted to pull him up, and then, he... he... /remember him
being laid on his side or on his back, but he wouldn’t... he didn’t want to come up to his stomach. He
just was like he was stiff and he struggled with us just to get him up In the upright position. Sol... | said,

CCG000253

 
Case 4:19-cv-00005-CDL Document 18-2 Filed 11/08/19 Page 5 of 34

INTERVIEW WITH: Officer First Class Michael S, Aguilar CASE: 17-01

 

Date/Time Taped: Tuesday, January 10, 2017/8:23 a.m. Page 5 of 31
“Come on, man” and then like |... 1... 1 think | grabbed about like right here underneath the belly and |

grabbed his left shoulder and attempted to like bend him up to where he can lean against my... my legs,
‘Cause | was standing with my feet together, and basically, propping him up so he can...so he can lean
on me until £.M.S. arrived. A short time later, E.M.S. arrived, They evalu... ed him. They seenl that he
had a laceration on his head. It’s unknown how the lacera... at that time, it was unknown how the lacera-
tion got there. We never used knees, fist, no ASP baton, no Taser, no pepper spray, Excuse me. And, we
never used any kicks or anything. Everything we used was soft empty hands, and it was just, basically, try-
ing to get him in custody. So, E.M.S, got there and we... Officer Dudley went to the ... his patrol vehicle
_.. | believe, or he went to another officer’s vehicle and reached... re... gotsome leg shack... excuse
me. He... he got leg shackles from his vehicle. He would . .. they brought ‘em back up to where we were,
and we put leg shackles on him just in case he was gonna try to run or fight or do anything else. At that
time, E.M.S. checked him out, and | belleve they asked, “Well, you know, what would you like us to do?”
And | said, “Well, | think he’s got to be, you know, examined or possibly treated for his injurles,” maybe.
And so, they... they went and got the stretcher, and they came back and we picked him up, put him on
the stretcher, and they restrained him down and E.M.S. personnel made the statement of “Well, you
- know, one of your guys need to follow us,” or something. Either... “The handcuffs need to be left on
while we transport.” And | sald, “Yeah, | wouldn’t want to be in that vehicle, you know, without him hand-
cuffed elther,” but... based by the... based on the way he fought... and so, they loaded: him-up into
the ambulance, and a short time later, the ambulance turned around; went onto River Road, and turned
left onto River Road. | got In my patrol car and | followed the ambulance until it turned left onto River
Road and went down about a quarter of a mile and then pulled over. And then, | hit my blue... my black
... blue lights to alert traffic to merge left and | got out of my vehicle because the driver was running
around to the back of the ambulance. And | asked what’s going on, and he advised that the individual was
going into cardlac arrest. | didn’t really know... understand what that meant ‘cause, you know, |... | did-
n’t understand. But later on, | found out that he was... he didn’t have a pulse or he wasn’t breathing
properly or,.. or something In that effect, and they began CPR. A fire truck arrived a short ...a short
time later. Another individual jumped in the... the back of the ambulance and assisted on treating Mr.
Arreola. And at that time, somebody else jumped in the driver’s seat and they took off and went down to
the Medical Center, where they were doing chest compressions, and | found out that he... after several
rounds of... of CPR, they were able to get a pulse. And then, at that... at that time, they put him ona
breathing... assisting breathing tube, which Is, you know, | don’t really know what the machine is officially
called. | talked to the doctor a short tlme later to try to get his medical condition or like to see what...
what was his status, And he sald that he was In critical condition and that he was unable to breath on his
own and the breathing machine was helping him breath. So, but they did have a pulse and ashort... like
several... |’d say about an hour later, after he went to a CT scan, a corporal from 1D... | don’t know her
name, Aretina,? | belleve it was, She ....she photographed his injuries that he sustained or the... the lac-
eration he had above his left eye. A short time later, | spoke to a doctor... and | was trying to get more
information on the laceration, ‘cause | was still unsure how that laceration occurred because of the...
you know, we... we didn’t use any fists or anything or elbows or knees or anything. So, the doctor sald
that he thinks that something was inside of the eye... Just by the way he’s feeling around, And then, he
.. he actually took a pair... little needle-nose pliars and he removed a plece of glass that was about an
inch long and about a half inch wide. And the glass was collected and eventually taken by Georgla Bureau
of Investigation’s personnel. |, .. | don’t know any... | don’t how that glass got in his eye, and | don’t
know where the glass came from. If it was on the ground and then, during the struggle, It just happened
to penetrate his skin or what, so there... there’sno...| have no idea where the glass came from. But

 

2 Corporal Aretina R. Benning, Bureau of Investigative Services’ Crime Scene Investigative Division
CCG000254

 

 
Case 4:19-cv-00005-CDL Document 18-2 Filed 11/08/19 Page 6 of 34

INTERVIEW WITH: Officer First Class Michael S. Aguilar CASE: 17-01
Date/Time Taped: Tuesday, January 10, 2017/8:23 a.m. Page 6 of 31

Major Blackmon:

OFC Aguilar:
Major Blackmon:

OFC Aguilar:

Major Blackmon:
OFC Aguilar:
Major Blackmon:
OFC Agullar:

Major Blackmon:

OFC Aguilar:

Major Blackmon:

OFC Aguilar:

the... the glass was removed by the doctor. And subsequently, after... after
sitting at the hospital for quite some time, | came to police headquarters, where
| had my interview with, ., with the G.B.), investigators in reference to the inci-
dent.

Okay... okay, Officer Agullar, a couple of questions | wanted to ask you. Just for
clarity, when you said, “We were dispatched,” then you later referred to Officer
Dudley being there to assist you...

Uh huh, les}

... $0, you and Officer Dudley received the call to go to this welfare check?

Yes, | believe it was Officer Dudley’s call as... as he was the primary officer dur-
ing the call, and | went as backup.

And what this... what's his first name?

Brian Dudley,

Brian Dudley. | know you said that Arreola was...
Arreola,

... Arreola was... was present, Did he ever state the reason that he requested
the welfare check?

- No, we... like | said, | think we... we tried several times to try to figure out ex-

actly why we continued to go out there. And the only thing we could really get
out of him was, “cause, you know, there’s people in there that can harm her or
me.” So, it was under my impression that, possibly, he had some mentally ill stuff
going on, And you know that, maybe, he was being... had signs.of paranola or
schizophrenic at that time. But he didn’t really give us a strong reason why he
wanted to separate her from the residence, and then, eventually, separate her
from us. And for them two to just be alone,

And when you sald 911 rec... dispatched a call concerning someone knocking
ona door, did 911 ever state which-address that call regarding someone knock-
ing on the door?

{do believe she said an address. | just don’t know exactly what address It was.
And | don’t know the ... 1 don’t know the... the conversation that dispatch had
when the... when the complainant called, | don’t know if... ifshe,.. {didn’t
know If the... the person that called 911 to report sormeone knocking on her
door after we left the first time, if they wanted to see police, because we never
went back out there in reference to that. So, | don’t know if he looked outside

CCG000255

 
Case 4:19-cv-00005-CDL Document 18-2 Filed 11/08/19 Page 7 of 34

INTERVIEW WITH: Officer First Class Michael S. Aguilar
Date/Time Taped: Tuesday, January 10, 2017/8:23 a.m.

Major Blackmon:
OFC Aguilar:
Major Blackmon:
OFC Agullar:
Major Blackmon:
OFC Aguilar

Major Blackmon:

_ OFC Aguilar:
Major Blackmon:
OFC Aguilar:
Major Blackmon:

OFC Aguilar:

Major Blackmon:

OFC Aguilar:

CASE: 17-01
Page 7 of 31

and said, “no one’s here. All right, we’re going back to bed,” or whatever the case
was,

Did you ever receive crisis Intervention training?
Yes, I’m C.LT. certified...

[Unintelligible - 00:53:57]

... }got certified back in 2010, | belleve.

2010?

Yeah.

All right, so, based on your crisis intervention training, did... 1 noticed earlier you

_ said that... you... you described the behavior that this person was displaying

_. Arreola was displaying. Did you base your assessment based on the training.
you received at crisis Intervention?

| don’t understand the question.

All right. You received crisis intervention training...

Uh huh, !¥es)

bee All right, explain to us what crisis intervention training is?

Well, the... from what | got out of it... mean, it’s just understa nding and possi-
bly, you know, understanding people In crisis, you know, could possibly be going
through some sort of episode of some sort and trying to be patient with... with
that person and talk It out more. And trying to get. . . trying to get information
out of them and... and, you know, trying to... to.,, to have a situation de-
escalate from what... what It could potentially be.

Okay, so, when you say, individuals experience crisis and you try to de-escalate,
did this crisis intervention training focus on some of those crises being mental
health issues?

At... at first, | thought, maybe ... at first, | thought, maybe, he was maybe having
an episode of mental illness. But then, you know, some of the actlons he was dis-
playing led me to believe, by the way he was acting, maybe he was on some sort

of narcotic that may be like, you know, he... he was fidgety, he wasn’t staying

still. He, you know, | thought, maybe, he was on some sort of na rcotic more than,
maybe, a mental health incident or situation, So there... there were several
things running through . .. through my mind. Possibly him being a mental health

CCG000256

 

 
INTERVIEW WITH: Officer First Class Michael S, Aguilar
Date/Time Taped: Tuesday, January 10, 2017/8:23 a.m.

Major Blackmon:
OFC Aguilar:

Major Blackmon:

OFC Aguilar:

Major Blackmon:

‘

OFC Aguilar:
Major Blackmon:

OFC Aguilar:

Major Blackmon:
OFC Agullar: |

Major Blackmon:

OFC Aguilar:

Major Blackmon:

OFC Aguilar:

Major Blackmon:

OFC Agullar:

Case 4:19-cv-00005-CDL Document 18-2 Filed 11/08/19 Page 8 of 34

CASE: 17-01
Page 8 of 31

patient, or possibly, being on some sort of narcotic that’s not making him act
right.

So, the crisis intervention training...
Uh huh, Wes}

... Tt teaches you to be alert or try to Identify if a person is displaying symptoms
of mental illness or drug related issues? The training you received?

Maybe not as much as drug but, yeah, definitely more mental health.

Okay, So, based on your crisis intervention training, you based your assessment
of Arreola in that he was either... either on some type drug or experiencing
some type mental Illness? You... you... you laid... based that assessment
based on the training you received through crisis intervention?

Yes,

So, did you notice any smell of alcohol?

No, not right away. | don’t think we ever got close enough until we started strug-
giing with him before, but | didn’t smell any... any alcohol,

And have you made alcohol related cases throughout your career?

Yes,

And in the times you’ve made alcohol related cases, did you notice a smell of alco-

hol?
Yes.
So, based on your training and... and your years of experience, you... you had

the alcohol Identification or... or person being under the Influence of alcohol,
you've had that type training so you can Identify?

}mean!...thaven’t had training but |... meant know... ve been around
several... several individuals that’ve been drinking and I’ve made several D.U,I.
And then, you could actually,..1...1 could smell alcohol, When | smell alcohol,

and in this case, | did not.
You said you have not had training to...

| have not had any training as far as like classes or anything like that, but I... |
can acknowledge the smell of alcohal on people, if they’ve beén drinking...

CCG000257

 
Case 4:19-cv-00005-CDL Document 18-2 Filed 11/08/19 Page 9 of 34

INTERVIEW WITH: Officer First Class Michael S, Aguilar
Date/Time Taped: Tuesday, January 10, 2017/8:23 a.m.

Major Blackmon:
OFC Aguilar:

Major Blackmon:

OFC Aguilar:
Major Blackmon:
OFC Agullar:

Major Blackmon:

OFC Aguilar!

Major Blackmon:

OFC Aguilar:

Major Blackmon:

OFC Aguilar:

Major Blackmon:

OFC Aguilar:
Major Blackmon:
OFC Aguilar:

Major Blackmon:

CASE: 17-01
Page 9 of 31

When you...

,.. by... by... by the smell of breath and... and just the alcohol smell.

When you graduated from the police academy... did you graduate from the po-
lice academy...

Yes,
_,. Join the police academy?
Yes.

And when you graduated from the police academy, did you go... did you go ano-
ther week after the academy to be able to identify individuals who are under the
influence of alcohol?

Yes,1.,.1.../ went... itwasaD.U.I..,D.U.1, course that we... we attended.
And | mean there they... they had people drink and we were able to get close
enough, use tactics to see if they...we could smell the odor of alcohol, and then,
we'd have probable cause to do Standardized Field Sobriety Test” or... or what-
ever the case was to make... to make a D.U.I. arrest. So, | guess, yes, | have had
training with people that have been drinking alcohol.

But this person did not display those symptoms?

| was never close enough to him at... at... until we went hands on with him, |
was never close enough to him to identify any alcohol because he just kept a dis-
tance from us,

And... but you say, based on your training and your experience, he... he dis-
played some type symptoms of either drug or some type mental Illness?

Yes,

You said the mother. . you spoke to the mother and she came out during the
time that her son was.,. was present...

Yes,

... talking to you out In the street on Moss Drive...
Uh huh, esl

...and do you know the mother’s name?

CCG000258

 
INTERVIEW WITH: Officer First Class Michael S. Aguilar
Date/Time Taped: Tuesday, January 10, 2017/8:23 a.m.

OFC Aguilar:

Major Blackmon:

OFC Aguilar:

Major Blackmon:

OFC Aguilar:

Major Blackmon:

OFC Aguilar:

Major Blackmon:

OFC Aguilar:

Major Blackmon:

OFC Aguilar:

‘Major Blackmon:

Case 4:19-cv-00005-CDL Document 18-2 Filed 11/08/19 Page 10 of 34

CASE: 17-01
Page 10 of 31

| do not.

And when you and Officer Dudley were going to the residence at 747 Mass Drive,
where Arreola walked up the driveway, did the mother... do you know whether:
or not the mother communicated anything to Arreola while he was in 747... the
yard of 747 Mass Drive?

| do believe .,.1do believe that she made a statement to him. | don’t know exactly
what it was. We ,,, our attention was trying to get him away from the residence
because, you know, it’s 5:00 in the morning and he’s now waking up people, And
ike t...ts.. lke t sald, | don’t... 1 don’t know exactly what she said, but our po-
lice body cameras were rolling, so if any communication In reference to her telling
him to come down, it would be on there, But off hand, | can’t tell you what...
what exactly she was saying to him.

Did she walk up to him?

Yeah, we... |... yeah, she walked up. We all walked up there together. She kind
of stayed by our sides during the incident.

During your encounter with Arreola, do you... are you aware as to whether or
not any neighbors were awakened or came outside or anything?

Yeah, the neighbors, he... he knocked on the door. The neighbors that... at
747, they were awoken"! by him knocking on the door. Also, there was another
.., there’s another individual that was in a car that drove by, and they had their
window rolled down and they were stopped in the middle of the street. | belleve ©
it was a white-colored vehicle. And they said that they heard a commotion, so
they came outside to see what was going on. | don’t know if that was before or
after the actual struggle that we had with him, but there was people that came
down the street and were in cars and stopped in front of the residence at 747 In
reference to the incident that occurred,

That... when you were talking to Arreola in the street, out in front of 760 Moss
Drive, did you notice any cut above his eye... ,

No,

+. at that time?

No,

And so, as you and Officer Brian Dudley were attempting... did you say you were
attempting to arrest him and... and during that time, you and Officer Dudley be-
came unbalanced and just... through the attempt of trying to place him In custo-
dy, just fell to the ground?

CCG000259

 
Case 4:19-cv-00005-CDL Document 18-2 Filed 11/08/19 Page 11 of 34

INTERVIEW WITH: Officer First Class Michael S, Aguilar
Date/Time Taped: Tuesday, January 10, 2017/8:23 a.m.

OFC Aguilar:

Major Blackmon:

OFC Aguilar:

Major Blackmon:

OFC Aguilar:

Major Blackmon:

OFC Aguilar:

Major Blackmon:

OFC Aguilar:

Major Blackmon:

OFC Aguilar:

Major Blackmon:

OFC Aguilar:

Major Blackmon:

CASE: 17-01
Page 11 of 31

Yeah.

So... 50, did you make any.attempt to pick up Arreola and throw him to the
ground?

| mean our main thing .. . my main thing was trying to get him to the ground.so
he wouldn’t run,

Right.

| belleve Officer Dudley was pulling one way and | was pulling the other way. And
then, In the mix of the struggle, we went to the ground. But | don’t necessarily
know if | like tried to pick him up and throw him on the ground, The main thing
was just trying to get him to the ground so we could secure himand... for better
handcuffing tactics.

Did you see Officer Dudley try to pick up Arreola and throw him to the ground?

The struggle was so Intense that we...1...1 don’t know, We were just ...we
were just trying to get him to the ground or | was trying to get him to the ground
because it’s been... in past history, it’s been easier to place somebody in hand-
cuffs while they're on the ground or we’re on top with him having a better...
better position,

And you say you were wearing your body camera?

Yes, °

Okay. So, to your knowledge, does your body camera record video and/or can It
record video and audio separately as far as being ... can It record video...

Uh huh,"
.,,and not record audio?

| have no Idea. | haven’t read the policy or | haven't read the ... the operationals
Isl manual on that. | just... check it out downstairs out of our Property and Evl-
dence room and | hit the button to activate it and | hit the button to deactivate

it. [don’t know If It has the capabilities of recording and stopping. So, | don’t know
if it has the abllities to record video and no audio or If it has the capabilities to

only re... record audio and no video. | don’t know.

And | believe you stated earlier but just want to ask Just as a refresher, did you
use your Taser during this incident to bring Arreola into custody?

CCG000260

 

 
INTERVIEW WITH: Officer First Class Michael S, Aguilar
Date/Time Taped: Tuesday, January 10, 2017/8:23 a.m.

OFC Aguilar:

Major Blackmon:
OFC Aguilar:
Major Blackmon:
OFC Aguilar:
Major Blackmon:
OFC Aguilar:
Major Blackmon:
OFC Aguilar:

Major Blackmon:

OFC Aguilar:

Major Blackmon:
OFC Agullar:

Major Blackmon:

Case 4:19-cv-00005-CDL Document 18-2 Filed 11/08/19 Page 12 of 34

CASE: 17-01
Page 12 of 31

1... 1 thought several times about using a Taser, but no, | did not use a Taser. |
thought that it would be ineffective because of the way he was... because of the
way he was fighting, and |... ve actually had incidences in the past where I’ve
attempted to tase an individual | was fighting not quite as hard as he was and the
Taser was ineffective. And | thought, maybe, that, you know, it could have been
the fact that, maybe, he was on drugs and, you know, maybe, PCP or... or... or
cocaine or methamphetamine that maybe made him stronger than what he could
of typically been, and I’ve had histories, in the past, where I’ve tased people, and
they Just haven’t been affected by the actual Taser, so... but, he was on the
ground during this time, and | didn’t want to get up for separation for Taser, so
it's just decided Soft Empty Hands. Let’s just see if we can tire him out, maybe
wait for backup to get there to, finally, get him in handcuffs, and we're able to
get ‘em in handcuffs after several minutes.

So, did you... did you use your ASP baton,,. baton to strike...
No.

,.. the... Arreola? Did you use O.C, spray?

No.

Did you use any other weapons...

No,

... to strike Arreola?

No,

So, during the time that Arreola was In your presence, you and Officer Dudley,
was he conscious the entire time?

Yes. After the fight, he wasn’t speaking. And after we got him up, we tried to, you
know, talk to him. | don’t know exactly... know what... what was sald, but he
just wouldn't respond to us. | thought It was Just, you know, maybe, because he
was cause he was tired and Just mad that he was in handcuffs, ‘cause you know,
he put up a little bit of resistance to sit in the upright position, as well. And from
there, |meanthat.., that’s it. | mean...

Did he... did Arreola communicate when the E.M.Ts arrived?
No, he wouldn’t respond to them either.

But was his,.. was his physical presence, did he... did... was his eyes open?
Did he appear to be conscious...

cCG000261

 
Case 4:19-cv-00005-CDL Document 18-2 Filed 11/08/19 Page 13 of 34

 

INTERVIEW WITH: Officer First Class Michael S. Aguilar * CASE: 17-01
Date/Time Taped: Tuesday, January 10, 2017/8:23 a.m. ‘ ' Page 13 of 31
OFC Aguilar: bea,

Major Blackmon:

OFC Agullar:

Major Blackmon:

OFC Aguilar:

Major Blackmon:

OFC Aguilar:

Major Blackmon:
OFC Aguilar:
Major Blackmon:

OFC Aguilar:

.. [unintelligible — 00:39:39)

| believe his eyes were open, and | belleve E.M.S, did check to see ifhe was con- :
scious and | mean... I’m assuming they did, ‘cause, you know, if... if he wasn’t
breathing then, of course, they would have taken immediate action right there.
But I’m assuming that... that they knew he was breathing and, you know, at that
time, maybe, he was okay and just not responding to ‘em for whatever reason,
but... ’m assuming E.M.Ts would of... would have seen that he wasn’t breath-
ing and took immediate action, but they just loaded up In the ambulance and .
you know, were... were on thelr way to the hospital under the impression that ‘
everything was okay, and then, that’s when he went Into cardiac arrest.

So after you and Officer Dudley were able to get Arreola handcuffed, did you no-
tice any cut above his eye at that time?

_|meantsaw.., {saw blood in the grass right where the struggle ensued, | didn’t

know exactly where... where It came from or how it got there. | know | had a lit-
tle laceration on my hand, but it wasn’t... it wasn’t to the extent where it was

- bleeding but it wasn’t to the extent where it would have caused that. And then |

looked and then | noticed that he had a laceration over his... over his eyes...
oh... over his left eye right here on his forehead, And the .., the doctor said that
it was approximately three millimeters in length or width at the time. Later on,
we found that out and that’s when | noticed that he had the lac-eration, when we
got him handcuffed and rolled him over.

Did... to your knowledge, did the E.M.Ts treat that area when they. arrived?

Yeah, they... they... | believe they... they, you know... | think they asked,
you know, well... you know, what do you need us to do or they made a reference
to, you know, what... what can we do, Then | think |... | think somebody sald
or {said or somebody said, well, we probably need to get him checked out. And
that’s when they went and got the stretcher and came back.

And you sald they did... they did attend to that area on the..

[don’t know..
... {unintelligible — 00:37:23]

... if they attended to that specific area that time. | think that they just... they
just put him on... they just... we picked him up and put him on the stretcher,
and then, they strapped him down and then they rolled him down the hill and put
him In the back of the ambulance ‘cause the... the... there’s a little hill at 747.
So, we took him down the hill and put him in the back of the ambulance like... |

CCG000262

 
Case 4:19-cv-00005-CDL Document 18-2 Filed 11/08/19 Page 14 of 34

INTERVIEW WITH: Officer First Class Michael S. Aguilar CASE: 17-01
Date/Time Taped: Tuesday, January 10, 2017/8:23 a.m, Page 14 of 31

Major Blackmon:

OFC Agullar:

Major Blackmon:

OFC Aguilar:
Major Blackmon:

OFC Aguilar:

Major Blackmon:

OFC Aguilar:

Major Blackmon: .

OFC Aguilar:

Major Blackmon:

OFC Aguilar:

like if it was just a routine thing, They weren’t like in any kind of hurry. They just
kind of... they just kind of went down the hill like if it was a patient that needed
to go to the hospital for jail clearance or whatever the case was,

So, based on what you observed when you was there and the E.M.Ts were there
treating Arreola, did you notice them while they were at 747 give any CPR treat-
ment to Arreola?

Not at that time... no.

Did Arreola communicate in any non-verbal by... by nodding hls head or shaking
his head to the E.(V.Ts or to you and Officer Dudley?

No.
And you said he...

And|,,.and | thought, maybe, he was, you know, maybe just mad because he
was in handcuffs, and you know, subsequently, eventually, going to jail. That’s
maybe why | thought that he wasn’t gonna respond to any questions, ‘cause he
was just mad. But | mean!... 1 don’t know If he was able to respond at that time ©
or if... if something was going on to cause him not to be able to talk. But he did-
n’t respond to any questions that we had nor E.M.S. or anything like that,

So, you and Officer Dudley did ask him some questions?

| believe so, yeah. | believe we, you know, asked him what's wrong or what's
wrong with you or what... you know, why’d you fight or some... or... ar some
.,. don’t know. | mean, like | sald, it was... we were... we were worked up,
We... we were at the highest level of in... like... | mean we were Just way up
here with the fight and the struggle, and | don’t know exactly what was said after-
wards and... and, you know, but good thing the... the cameras were... were
record... recording where they would be able to, you know, pick up any ques-
tions or What... communications we had or questions we had.

All right. And so, this encounter you said was in the grass...
Yes.
_.. not the driveway, as far as you recall?

As far as | can recall. | mean, like | said, we were in like... we were In like a little
area we went... we started by the house. We went five feet this way, five feet
this way. | mean [t was Just in a circle where we were. | don’t even know if we
.., When we,..| don’t even know if we... when we went to the ground we were
on the concrete, on the grass. | believe we were on the grass. ‘Cause that’s where

CCG000263

 
Case 4:19-cv-00005-CDL Document 18-2 Filed 11/08/19 Page 15 of 34

INTERVIEW WITH: Officer First Class Michael S, Aguilar
Date/Time Taped: Tuesday, January 10, 2017/8:23 a.m,

Major Blackmon:

OFC Aguilar:

Major Blackmon:

OFC Aguilar:

Major Blackmon:

OFC Aguilar:

Major Blackmon:

OFC Agullar:

Major Blackmon:

Set. Bridges:

Major Blackmon:

CASE: 17-01
Page 15 of 31.

most of the time that’s where we ... that’s where we ended up was on the grass.

Soldon’t... | don’t recall if we... if he fell against any railings or... or the con:
crete at all, But | know the... the... the best of the fight was In the grass, and:
when we got him fini... when we got... got him handcuffed, it was in the grass,

And were you ever on the steps of that residence, do you recall?

Not.that | can recall. |mean|.../... | wasn’t over there prior, But | know that,
you know, the struggle could have taken us over there. | know Officer Dudley's
body camera came off his persons during the struggle and that was on the., ..
that was... [think It was either facedown... you know, | think it was either face-
down or face up on the actual steps... So that’s why | said, | don’t know If we fell
on the steps or If we fell on the railing or if we fell... like if Dudley fell on the
steps, | don’t know. But | know that it was a pretty intensive struggle.

And to your knowledge did either you or... 1 know you said you had a laceration
on your hand, did you receive any other injury?

No. | got scratchés on my... on my legs. Just... Just minor scratches. It kind of
looks like, you know, or looked like just redness from possibly, you know, road

. toad rash, but it... it’s nothing that’s ... that’s visible. It just... a little bit of
the skin ripped up like if you scratched your... your arm on like a little rose bush
or something like that.

You don’t know about Officer Dudley, did he receive any visible...
1,,, J don’t... Edon’t think...
... injuries?

_. he received any visi. . visible injuries. | know ,,.1 know that he had to go to
his residence to get his asthma inhaler because he was, you know. He... he said
he needed his inhaler to give you an idea about the struggle.of the fight, so...

Okay, Sergeant Bridges.

Officer Aguilar, after... after you had Arreola handcuffed, you indicated that you
.. you were able to kind of try to sit him up. That he was leaning against you,
kind of using you. Was he ever able to, between that time and the time that E.M.S.
arrived, was he able... ever able to use his own power... his own physical ability
to elther sit up on his own or to stand up or to get on the stretcher on his own or
was everything done for him?

Well, at that time, when we were trying to sithim up... like | said earlier, | be-
lieve he was still being resistant after we got him in handcuffs. Because we were
trying to sit him up and his body was-like straight and he was like... 1 guess... 1

ccGo00264

 

 

 
Case 4:19-cv-00005-CDL Document 18-2 Filed 11/08/19 Page 16 of 34

INTERVIEW WITH: Officer First Class Michael S. Aguilar CASE; 17-01
Date/Time Taped: Tuesday, January 10, 2017/8:23 a.m. Page 16 of 31

Set. Bridges:

OFC Aguilar:

Major Blackmon:

OFC Aguilar:

Major Blackmon:

OFC Agullar:

Major Blackmon:

OFC Aguilar:

Major Blackmon:

OFC Aguilar:
Set. bridges:
OFC Agullar:
Sat. Bridges:

OFC Aguilar:

Sgt. Bridges:

guess it’s like, if you're trying to like bend something and It’s showing resistance,
ifyou.. if... fhe was limp, he would have just been able to roll him over real
quick, So, there was still a level of resistance when we were trying to sit him up
in the upright position, but basically, | took my hand and | think | put it right here
and... | grabbed his left shoulder with assistance of other officers, and we...
we, basically, pulled him up and... and basically, not like... like hard, but like
we folded him a little bit so he could sit up, and then that’s when he leaned
against my legs when |... | was standing up and ... then, at that point, he was
just leaning on my legs.

And then E.M.S. arrives and then y'all placed him on the stretcher?

Yes. |

And just... Just for clarity, when you say you put his hand right here...
Yeah.

bas before you indicated...

Like towards like the midsection where your... your body can, you know, do
crunches or sit ups or anything like that. Just the ... just the point of where | could

‘put my hand near his stomach and just kind of fold him and pull... pullhis...

pull his butt back and push his shoulders forward.

You put his hands in that area on his body?

No...no, | put... | put my hands on the area of his body...

Okay.

... to basically pull the bottom part back and the top part forward,

Do you have your Taser downloaded?

Yes,

Do you know the results of that?

The results was | performed a spark test prior to my tour of duty. | don’t know ex-
actly what time, but there was no Taser deployment or any ... during my shift. tt

was only at the beginning of my shift, | believe.

Okay. Major Blackmon asked you about... about your body cam, you indicated
that, basically, to your knowledge, all you know how to do Is turn It on and turn

CCG000265

 
Case 4:19-cv-00005-CDL Document 18-2 Filed 11/08/19 Page 17 of 34

CASE; 17-01
- Page 17 of 34

INTERVIEW WITH: Officer First Class Michael S. Aguilar
Date/Time Taped: Tuesday, January 10, 2017/8:23 a.m.

OFC Aguilar:

Sgt. Bridges:

Major Blackmon:

Sgt. Birriss-Mayo:

OFC Aguilar:

Sgt. Birris-Mayo:

OFC Aguilar:

_ gt. Birris-Mayo:

OFC Aguilar:

Sgt. Birris-Mayo:

OFC Aguilar:

Sgt. Birris-Mayo:

OFC Agullar:

Sgt. Birris-Mayo:

OFC Aguilar:

Sgt. Birris-Mayo:
OFC Aguilar:

Set. Birris-Mayo:

it off, Have you or... or did you... have you gone in and tried to manipulate the
settings or anything on the body camera?

No.

That's all the questions | have.

Sergeant Birris-Mayo.

Officer Agullar, you stated that you took C.1.T. training in 2010?
Yes.

Are you a member of the Mobile Field Force?

No, ma‘am,

Have you ever had any training with persons who are passively resisting arrest

No,

... passive resistance? Prior to your shift on yesterday’s date, did you work a .
part-time Job?

No, ma’am.
How many hours of sleep would you say you received?

| believe | went to sleep about 8:30! and maybe woke up at 3:30 or 4:00.
lem) So ’'d say seven and a half hours... seven... seven and a half hours,

How was... how... how was you dressed yesterday?

| was... [was In my standard-issue patrol uniforms. | had the. ,. my black boots,
my blue-colored pants or my light blue-colored pants, my... | hada long-sleeve
police shirt that had the patches on the sides Indicating that | was a Columbus po-
lice officer. And then | also had my vest carrier that contained my vest inside that

had my police badge, my name tag, and that was on over my shoulders...

Okay...
..andonmy...

... did you have a winter coat?

CCG000266

 
Case 4:19-cv-00005-CDL Document 18-2 Filed 11/08/19 Page 18 of 34

 

INTERVIEW WITH: Officer First Class Michael S. Aguilar CASE: 17-01
Date/Time Taped: Tuesday, January 10, 2017/8:23 a.m. Page 18 of 31
OFC Aguilar: No, | did...] have a winter coat but... it was not... was... 1 did not wear it

Sat. Birrls-Mayo:
OFC Aguilar:
Sgt. Birris-Mayo:

OFC Aguilar:

Sgt. Birris-Mayo:
OFC Aguilar:
Set. Birris-Mayo:

OFC Aguilar:

Set. Birris-Mayo:

OFC Agullar:

Set, Birris-Mayo:

OFC Aguilar:

Set. Birris-Mayo:

OFC Aguilar:

Sgt. Birris-Mayo:

OFC Aguilar:

at that particular time. | was not wearing it.
How was the suspect...

Uh...

,.. dressed?

| belleve he was ina black or dark-colored, long sleeve shirt. He had a black base-
ball hat or a ball cap on. | believe it was backwards at the time. And | believe he
was in blue Jean pants.

Okay, Was he perspiring or anything that you ... | mean for It to be cold out...
Uh huh. tes)

.., was he exhibiting feeling the coldness or anything like that?

I think he was. I think... he had his hands in his pockets quite a bit, And, . . |
mean |, you know, yeah .. , | would say yeah, ‘cause he had his hands in his pock-
ets, and he was shrugging his shoulders up towards his... towards his ears like if
he was... ifhe was cold. | did see him do that a couple of times, but | don’t know. —
| don’t know if he... if he was or if he wasn’t, but he showed indicators of... to

me, you know, he’s trying to use his arms as body heat, so...

The first time you responded to 760 Moss Drive, you stated that the suspect's ve-
hicle was not there?

Correct.

Okay. The second time, when you arrived, it was parked?

Yes,

Did you or Officer Dudley run that tag upon your arrival? Did it'll... you know,
surprise you/alert you that, now, your second time going to this residence, a vehi-
cle that wasn’t there before Is there, and yet, you’re still being dispatched there?

i didn’t run the tag. | don’t know if Officer Dudley did.

While at the Medical Center, did you have the opportunity to retrieve the sus-
pect’s wallet?

No, | didn’t. 1... | don’t even think | ever touched his wallet.

CGG000267

 
Case 4:19-cv-00005-CDL Document 18-2 Filed 11/08/19 Page 19 of 34

INTERVIEW WITH: Officer First Class Michael S. Aguilar
Date/Time Taped: ‘Tuesday, January 10, 2017/8:23 a.m.

Sat. Birris-Mayo:
OFC Aguilar:
Sgt, Birris-Mayo:
OFC Aguilar:
Set. Birris-Mayo:

OFC Agullar:

Set, Blrris-Mayo:

OFC Aguilar:
Set, Birris-Mayo:

OFC Aguilar:

Sgt. Birris-Mayo:

OFC Aguilar:

Major Blackmon:

Lt. Graham:

OFC Aguilar:
Lt. Graham:
OFC Aguilar:
Lt. Graham:

OFC Aguilar:

CASE: 17-04
Page 19 of 34°

And my last question, the notes on your MDT, did it say anything about any his-
tory, any Information about that particular residence? ,

No, not that | know of... no. | mean, when we got the call, | think we were still

servicing an.,.an alarm activation, and | didn’t read the notes. And then, when
we got in the car, | just followed Officer Dudley to the location...

Okay.

_.. but... but I didn’t... 1 didn’t, you know, see any history about how many
times we’ve been out there or anything like that.

Okay, and did you see the suspect spitting on... towards Officer Dudley, your-
self, or anyone else?

No, | don’t think so.

Okay. And all shots are up to date . . .
Uh...

... for you?

Yes.

Okay, no other questions.

| believe so,

Lieutenant Graham.

Officer Aguilar, did y'all retrieve any weapons or take any weapons off the sus-
pect? ,

No, not that | know of, | didn’t search him. -
Were any drugs confiscated?

No.

Belonging to the suspect?

No.

CCG000268

 

 

 

 

 
INTERVIEW WITH: Officer First Class Michael S, Aguilar
Date/Time Taped: Tuesday, January 10, 2017/8:23 a.m.

Lt. Graham:

OFC Aguilar:

Lt. Graham:

-OFC Agullar:

Lt. Graham:

OFC Aguilar:

Lt, Graham:

OFC Aguilar:

Lt. Graham:

OFC Aguilar:

Lt, Graham:

OFC Aguilar:

Lt. Graham:

OFC Aguilar:

_ Lt. Graham:

OFC Aguilar:

Case 4:19-cv-00005-CDL Document 18-2 Filed 11/08/19 Page 20 of 34

CASE: 17-01
Page 20 of 31

In line with the same question Major Blackmon asked you earlier, was this Individual dis-
playing any erratic behavior that may have possibly indicated he was on some type of
drugs?

Just with him, you know, being fidgety and couldn't stay still and just like looking around .

a lot, | mean, to me, those are indicators of somebody being on some sart of narcotic.
Maybe... possibly either methamphetamine and , .. and/or crack cocaine.

Okay, if you would for the record, give an overall description of you physically?

Five foot ten!!*"s! or five foot 11.5! ’m approximately 300 pounds. | guess heavyset,
Got brown hair, blue eyes, and...

And, how would you rate your physical strength?

| would say average. | mean I’m...! don’t... | don’t ever lift weights. | don’t... you
know, | work out every once in a while but that’s just more like a... a cardio. You know,
but as far as... as far as lifting weights, |... 1... 1 don’t like lifting anything, so I’m not

gonna go out of my way to lift weights or anything like that,

And with regards to the suspect, what would you say his physical strength was at that
time?

At that time, stronger than anybody I’ve ever had to deal with.

Okay, and what was his height and weight?

| believe he was right around five foot ten!"*"e), maybe six foot. | would say 200 pounds.
Okay.

Not heavy set not skinny.

Okay. Is...and then, your assessment of ... of the two of you, to include Officer Dudley,
at the time had Officer Dudley not been present to assist you, do you think that you would
have been able to subdue that individual?

Absolutely not.

And that's based on what?

The fact that both of us, together, were having the hardest time trying to restrain him ta
keep him on the ground, and he Just continued to get up, so | mean, without... without

Dudley grabbing his legs or wherever he was at... | know | was up towards his like upper —
body towards his midsection, and he was still, you know, almost getting away, And there

CCG000269

 
Case 4:19-cv-00005-CDL Document 18-2 Filed 11/08/19 Page 21 of 34

INTERVIEW WITH: Officer First Class Michael! S. Aguilar
Date/Time Taped: Tuesday, January 10, 2017/8:23 a.m.

Lt. Graham:
OFC Aguilar:

Lt. Graham:

OFC Aguilar:

Lt. Graham:

OFC Aguilar:

Lt. Graham:
OFC Aguilar:

Lt. Graham:

OFC Agullar:

Lt, Graham:

OFC Aguilar:

Lt. ‘Graham:
OFC Aguilar:

Lt. Graham:

OFC Aguilar:

CASE: 17-01
Page 21.0f 31

_. Without him continuing to pull legs or... or stay on top of his legs or doing whatever
he was doing there, | don’t think | would have been able to hold onto him there.

is that what raised concern for you to call backup?
Yes.

Once or prior to y’all attempting to arrest the suspect, what criminal charges had y'all
decided on at that point?

At that point, we were gonna charge him with "Disorderly Conduct.” Based on the fact
that he’s... based on the fact that he’s going to these doors and... and waking up the
neighbors at... at 5:00 in the morning and banging on the doors. And you know, | do be-

lieve he yelled a few times like In the mix, before we even went hands on with him. But
just... Just “Disorderly Conduct.”

Now, was there other charges that you could have charged him with?

No, not at that time. But, you know, one... once the struggle continued then it definitely
would of increased to “Obstruction.”

Who was the senior officer?
| was,

You were asked earlier in reference to your attire, what were you wearing, and you out-
lined your police uniform? Also, did you have a flashlight?

| did,

' You had your police radio?

| did.
Was your police radio on?

Yes, it was,

Could this in... were there any calls that you remember as being... or communication
on the radio at the time you was addressing the suspect?

|... {don’t necessarily remember if there was radio communication, I’m assuming there
was just ‘cause we... we got... not so much on the morning watch with... with con-
stant radio traffic, but | do believe a traffic stop was made at some point during that...
during that incident, or possibly, some sort of radio traffic, possibly, could have went on,

CCG000270

 
INTERVIEW WITH: Officer First Class Michael S. Aguilar
Date/Time Taped: Tuesday, January 10, 2017/8:23 a.m.

Lt. Graham:

OFC Aguilar:
Lt, Graham:

OFC Aguilar:

Lt. Graham:

OFC Aguilar:

Lt. Graham:

OFC Aguilar:

Lt, Graham:
OFC Aguilar:
Lt. Graham:

OFC Aguilar:

Lt. Graham:

Case 4:19-cv-00005-CDL Document 18-2 Filed 11/08/19 Page 22 of 34

CASE: 17-01
Page 22 of 31

but | can’t be for sure like | sald. But we did have body cameras going and than that'll be
able to outline and indicate that ff It was.

And at the time, you and Officer Dudley, y’all both were in marked city police... police
vehicles?

Correct.
Okay, and If you would, for the record, outline the description of those vehicles?

They are both Crown Vics, and they were blue and white. They have “Columbus Police”
on the side of ‘em. And they had the light bar on the top of the vehicles. And when...
when we got out and Initially made contact with him, he did... he did, you know, come
up to us as If he did call us to the scene to... to maybe help him out with his... with his |
situation or... or problem, you know, with... with his mother, or whatever the case
was. And then, once again, when we were trying to get him down and that he would be
arrested if he didn’t come back, he made a statement about, “Well, where’s your backup”

Okay,

., and that to me indicates that he knows that we’re police. Because, you know, when
we call for backup that, you know, pol... he’s showing signs that he knows knowledge
that, you know, that we need backup.

Have you ever or Officer Dudley ever been to that residence in the past?

|... personally, | don’t think | ever have. 1... 1... I’m almost a hundred percent positive
| haven't. | don’t know about Officer Dudley, But... but Dud... Officer Dudley did make
a statement about the residence possibly being the same residence of somebody that was
possibly attempting to commit suicide. And an Individual at that time had a knife to his
stomach, | don’t know If he said that’s the house for sure of if that’s possibly the same

house. But | know a conversation did ensue about that, but it wasn’t... 1 don’t think It
was with that Individual.

Have you ever had any interaction with the suspect...
Not...

... inthe past?

Not that | know of, I’ve made several... probably, several thousand traffic stops. | don't
... |don’t know if I’ve ever came into contact with him indirectly.

Okay. The lighting conditions out there, how would you outline those lighting conditions?

CCG000271

 
Case 4:19-cv-00005-CDL Document 18-2 Filed 11/08/19 Page 23 of 34

INTERVIEW WITH: Officer First Class Michael S. Aguilar
Date/Time Taped: Tuesday, January 10, 2017/8:23 a.m.

OFC Aguilar:

Lt, Graham:
OFC Aguilar:
Lt. Graham:
OFC Aguilar:
Lt, Graham:
OFC Aguilar:

Lt. Graham:

OFC Aguilar:

Lt. Graham:

OFC Aguilar:

Lt. Graham:

OFC Aguilar:

CASE: 17-01
Page 23 of 31

| would say that it was... that... 1 say that it was pretty well lit, because | believe | kept
my headlights on, And | believe Officer Dudley, also, kept his headlights on when we were
communicating with the suspect. Up towards the house, | don’t know... | can’t recall if
there was a streetlight or anything like that, but it was well known that our presence was
... Was observed, and we were present.

Okay. Was it lit enough to where you could clearly see the suspect's face?

Yes,

Okay, and at that time, did you notice any injuries to the suspect?

No.

Did he ever mention any injuries that he was dealing with at that time?

No.

At some point during your Interaction with the suspect, he made the comment... a de-
fined comment that you need to call backup, what was he indicating?

Well, when | made the statement about he’d be arrested if he didn’t come down here or
something in that line, he sald something about... | don’t know if he said... | don’t know
his exact words, but | think he said, “Where’s your backup?” | don’t know if that was an
indicator that he was gonna fight or if that was an indicator maybe he didn’t... you know,
maybe, he thought that we needed more officers or whatever the case was, but it was
definitely a red flag saying, uh-oh, he’s .-, you know, we’re threatening him with arrest,
and now he’s asking about backup, so... | mean It was definitely a concern at that time.
But if | would have known the struggle was gonna be so severe, | mean we're ...WE...
we don’t have very many officers on the streets at that particular time. If I'd have known
the struggle would have been that severe, | would have called five more units out there.
Just to... just to be able to restrain him and get him into custody a little faster.

As you and Officer Dud... approached him, did he take a combative stand?

No, he... he... when... when... ! went to go grab him, when | went hands on, he Im-
mediately clinched down and kind of like put himself against the wall. And at that time,
we tried to pull him off the wall, sald, “no... no...no... no... no,” “stop... stop...
stop,” and then, the fight was on.

Okay, did he ever attempt to strike you or Officer Dudley?

1... you know, the adrenaline was pumping. | don’t know. Arms were flail... his arms

were flailing. He -.. | meant... tdon’t know if! got hit. Like | said, the adrenaline was up.
And | just know that | never used any strikes or anything like that. It was Just trying to get
him on the ground. But when | woke up this morning, | was pretty sore. My neck was sore,

CCG000272

 
Case 4:19-cv-00005-CDL Document 18-2 Filed 11/08/19 Page 24 of 34

INTERVIEW WITH: Officer First Class Michael S, Aguilar CASE: 17-01
Date/Time Taped: Tuesday, January 10, 2017/8:23 a.m, Page 24 of 31

Lt. Graham:
OFC Aguilar:
Lt. Graham:

OFC Aguilar:

Lt. Graham:
OFC Aguilar:
Lt. Graham:

OFC Aguilar:

Lt. Graham:

OFC Aguilar:

Lt. Graham:
OFC Aguilar:
Lt. Graham:

OFC Aguilar:

Lt. Graham:

my legs were sore, and my lower back was sore, Or when | woke up yesterday, ‘cause
today, you know, we're on the morning watch shift, so | woke up yesterday for today’s
shift,

Do you know if the suspect was struck by Officer Dudley?
| do not know if the officer! struck... Officer Dudley.

Did you sustain any injuries during this interaction with the suspect?
| just got just a couple of scratches on miy legs, a lit... a tiny, littles like laceration right
here that was bleeding on my hana, left hand, and other than that, no.

Were your injuries photographed?
Yes.
Okay, and were they documented?

i believe the Georgia Bureau of Investigation’s ID technician or the... no, the investigator
did take photographs of the injury.

Okay, and if you would, outline your explanation or understanding of Soft Empty Hands? —

Soft Empty Hands, to me, Isa... It’s Just, basically, placing an Individual on the ground
without having to strike him with any kind of fists or elbows or anything like that. Maybe,
grab one arm and the other arm on the back or the side, make her... just pull him to the
ground of some sort, and that’s what | consider Soft Empty Hands. | wouldn’t consider
Soft Empty Hands a slap to the head or face or anything like that, That would be more of
a strike, to me. But everything that | use for Soft Empty Hands to attempt to get him to
the ground,

Okay. Prior to leaving the scene, did y’all ever determine that there were anyone in-
side the residence that he was calling. ..that he... where he mother live?

No, | belleve the mother did make a statement saying nobody else was Inside. And | think
she even made a reference to him coming inside.

Uh huh.” Now, where... do the suspect live with his mother?

Yes, that’s... that’s what the suspect said, And when we got there, he wanted us to go
checking. That's when | told him, “Well, if you live there, why don’t you go check your-

. self?”

Did the mother indicate that her son live with her?

CCG000273

 
Case 4:19-cv-00005-CDL Document 18-2 Filed 11/08/19 Page 25 of 34

 

INTERVIEW WITH: Officer First Class Michael S, Aguilar CASE: 17-014
Date/Time Taped: Tuesday, January 10, 2017/8:23 a.m. Page 25 of 31
OFC Aguilar: Ithink.., [thinkshe...1.,. {don’t know if she indicated that, but! think she did

Lt. Graham:

OFC Aguilar:

Lt. Graham:

Major Blackmon:

-OFC Aguilar:

Major Blackmon:

OFC Aguilar:
Major Blackmon:
OFC Aguilar:
Major Blackmon:

OFC Aguilar:

Major Blackmon:

OFC Aguilar:

attempt to get him inside. Like | sald, you know, so to me that would say, yeah,
why don’t you Just come inside, you know, so Id indicate that as him living there.’

Did you ever learn of ... were there any Issues between the suspect and his
mother of concern?

Not that I know about. But what... what’s something that alarmed me, or you
know, made me cautious of the situation to where | wouldn’t have wanted her to
drive off with him, was just that he was trying to separate himself and her from |
us, And that was definitely alarm to me that, you know, what if he’s gonna try to
hurt her, maybe, you know. Just, by the way he was acting, | wouldn't have felt
comfortable letting her leave. Of course, | could have talked to her, but | couldn’t
have made her not be able to not go with him. But | would have advised her, you
know, hey, he... if he’s not acting right, then let's... let’s not... let’s not put y
yourself in that situation.

Okay. That’s all the questions | have.

Okay. Officer Aguilar, during your Crisls Intervention Training, did you learn de-
escalation techniques?

Yes. | mean it was... it was a lot of like... there was a lot of like talking... talk-
ing down and like getting them to, you know... getting, you know, communica-
tlon between one another.

And do you recall as to when you should attempt to use de-escalation technl-

ques?

i'm sorry?

Based on your crisis intervention training...

Uh huh, Yel

... do you recall when you should use de-escalation techniques?

Yeah, | mean when... whenever you can, | mean, if they'll communicate with
you, :

What type situation?

| mean just, you know... Just communication between whatever... words com-

- municated back and forth and... ! mean, anytime you can get them to get their

mind away ftom whatever it Is... to me, whatever it is that they're trying to...
trying to, you know, talk about. Maybe, trying to understand what they’re going

ccGo00274

 
INTERVIEW WITH: Officer First Class Michael S. Aguilar
Date/Time Taped: Tuesday, January 10, 2017/8:23 a.m.

Major Blackmon:

OFC Aguilar:

Major Blackmon:

OFC Agullar: .
Major Blackmon:
OFC Aguilar:

Major Blackmon:

OFC Aguilar:

Major Blackmon:

Sgt. Bridges:

OFC Aguilar:

Case 4:19-cv-00005-CDL Document 18-2 Filed 11/08/19 Page 26 of 34

CASE: 17-01
Page 26 of 31

through and what... what he’s actually trying to say. Like we were trying to figure
out what was in the house or what's alarming you. What... what makes you
think that something’s, you know, your fears and safety. Your mother’s fears and
safety inside the house, then why won't you go in there.

So, these de-escalation techniques were taught to you to be used when you are
encountering a person, who’s displaying some type crisis situation, whether
they're experiencing some type mental iliness, crisis, or perhaps, drug-related cri-
sis, or something like that?

Yes.

So, those are the... the times in which you... you would use those de-escalation
techniques?

Uh huh. {Yes
You said those are the times in which you would use de-escalation techniques?
Well, yeah. | mean yeah, anytime we can.

Okay, so, based on the situation that occurred on Moss Drive, did you try to use
some de-escalation techniques?

Imeant... yeah, | tried. | tried to talk to him, | tried to figure out what his situa-
tlon was, and you know, what... what was going on inside the house to where
he wanted to separate his mother from the house, and why he didn’t want to go
in there. ‘

Okay. Sergeant Bridges,

Officer Aguilar, you Indicated that you had called E.M.S. before you even walked
up to 747 Moss Drive. And you indicated that was to... to... explain to me,
again, why you were doing that?

Well, prior... 1... 1 belleve | did call ‘em, And|...1 did ask ‘em to come with no
lights and no sirens, because | didn’t want him to get spooked, but | wanted... —
he... he, initially, said, no, and |... 1 believe that he didn’t want E.M.S. or he did-
n’t want to talk to anybody. | called anyway, and that was maybe in the attempts
to see if E.M.S. could possibly get more from him. Because maybe they... | mean
they deal with this a lot more than we do ona day to day... they deal with It on
a day-to-day basis. We don’t always deal with it on a day-to-day basis, so | was

trying to see if they could see some indicators, maybe, that he was displaying, or
maybe, if they recognized him as being a mental health patient in the past. May-
be, they’ve transported him several times or one .,, one time or they know him
from this and that, |, also... | wanted to be able to get them over there to see

CCG000275

 
Case 4:19-cv-00005-CDL Document 18-2 Filed 11/08/19 Page 27 of 34

INTERVIEW WITH: Officer First Class Michael S. Aguilar
Date/Time Taped: Tuesday, January 10, 2017/8:23 a.m,

Sgt. Bridges:

OFC Aguilar:

Set. Bridges:

_ OFC Aguilar:

Sgt. Bridges:
Major Blackmon:

Sgt. Birris-Mayo:

OFC Aguilar:

Sgt. Birris-Mayo:

OFC Aguilar:

Sgt. Birris-Mayo:

OFC Aguilar:

CASE: 17-01
Page 27 of 34.

... to... to check his eyes, ‘cause | know, sometimes, when you're on some sort
of narcotics or certain alcohol or... or narcotics, you can look at their eyes and
look at their pupils to see if they’re dilated to a certain point to where, hey, may-
be, they are on some sort of narcotic and ... and now it’s not a mental health
thing. Now, it’s, okay, he’s on a narcotic or whatever the case Is, so... but prior
to them being able to get there, it was decided to put him in handcuffs.

Okay, 50, safe to say, your first intention in dealing with him was not to... to put
him In jail. It was to get him the type of help he needed?

_ Get him help. Yeah, that’s correct.

Okay, and after you were able to get him in handcuffs, you still had E.M.S. come
out and your concern was still having him loaked at?

Getting him help, and |... and | even advised the mother when... when E.M.s.
was... was walking him down on the stretcher, | said, “We're gonna take him up
to the hospital and get him the help he needs or get him some sort of treatment
for his... his condition or see what's going on with him, so... at that time.

That’s all the questions | have.
Sergeant Birris-Mayo.

You stated that you did not use your Taser because of his strength, You just felt
that it would not be effective? |

Correct. | thought... | thought that separation of .,. of ... of letting him go...
to get separation for... for deployment of the Taser, !...1 know we have a drive-
stun technique. But | don’t think that would have been effective as well as causing
separation to possibly tase the individual with the... with the probes based on
the way he was fighting and the strengths that he had, | thought that it would Just
be completely Ineffective.

It would not have been a good idea to use It at that time anyway because of...
weren’t you on an incline? ‘

Correct,

Okay. Did... at any point, do you recall if the mother got involved In trying to as-
sist you guys to restrain him?

| know at one point, her... I’m thinking several points during the struggle | ad-
vised her to step back, ‘cause she was like right over... like right over us. And |
was like, “ma’am, stay back,” or | said something In, the effect of “Just stay back,”
i don’t necessarily think she touched us, | don’t know what she said during the

CCG000276 |

 
Case 4:19-cv-00005-CDL Document 18-2 Filed 11/08/19 Page 28 of 34

INTERVIEW WITH: Officer First Class Michael S, Aguilar CASE: 17-01
Date/Time Taped: Tuesday, January 10, 2017/8:23 a.m. Page 28 of 31

Sgt. Birris-Mayo:
Major Blackmon:
Lt. Graham:
Major Blackmon:
OFC Aguilar:
Major Blackmon:

Sgt. Bridges:

OFC Aguilar:
Sgt. Bridges:

OFC Aguilar:

Set. Bridges:

‘OFC Aguilar:

Sgt. Bridges:

OFC Aguilar:

struggle. Like | said, the body camera was rolling and we were fighting. He was
yelling. | don’t know If she was telling him to stop or calm down or put your hands _
behind your back, whatever the case was, but she... she wasn’ta... she definite-
ly wasn’t a threat to us, Because | mean, If she was a threat to us, then she would
have been trying to rip us off him.

Okay, that’s all the questions.

Lleutenant Graham.

| have no other questions,

Okay. Officer Aguilar, getting ready to bring the interview. ..

Uh huh, |")

.., toa close. But before.., Sergeant Bridges, have any questions?

[do have one ex... one more-question, Officer Aguilar. You indicated you... you
wanted to try to get him to the ground to... to handcuff him, Was... as y’all
were trying to do that, you're on his back,..

Well...
... [unintelligible - 00:05:09]?

.., before we’re on the ground, | believe | had... ! belleve | had his right hand or
right arm... like one hand on his hand and then the other one, maybe, behind
here, And | think Officer Dudley and | were possibly, you know, having a tug-of-
war effect trying to pull him this way or pull him that way or try to get him to the
ground, But ultimately, when they’re ... when they’re fighting like that or resist-
ing like that trying to get away, | don’t think ’ve ever in my history or my career
have been able to handcuff somebody standing up in the ... in the struggle that
they were doing. I’ve always had to use Soft Empty Hands to take ‘en to the
ground to forward the actual handcuffing.

Okay, and when you went to the ground, what was your position?
When we went to the ground at... at first, | was by his feet, and then | went up
towards his stomach area, and then, like we were able to roll him over. We pulled

his feat out. | mean, really, | was all over. Like, | mean we...we... we were both
allover...

At that...

.. youknow...

CCG000277

 
Case 4:19-cv-00005-CDL Document 18-2 Filed 11/08/19 Page 29 of 34

 

INTERVIEW WITH: Officer First Class Michael S, Aguilar CASE: 17-01
Date/Time Taped: Tuesday, January 10, 2017/8:23 a.m. Page 29 of 31
Set, Bridges: ... time, was he still communicating ., . still resisting verbally ...

OFC Aguilar: Unio.

Sgt. Bridges: ... saying anything, holler...

OFC Aguilar: ‘Yeah.

Set. Bridges: . Ing..

OFC Agullar: Yeah, |... like | sald, he was... he was yelling and screaming. | don’t know exactly
what was said, And...1 mean, yeah, he was... he... he was trying to get away.
| mean, there’s,.. there’s no doubt about that. |mean.., butl...1... the...
for words and exact words what he was saying, itwas....1...1.,.1.,.lcouldn’t
tell you what he sald.

Set. Bridges: But it was obvious that he was not unconsclous...

OFC Agullar: Right... right...

Set. Bridges: ,., of he was verbally...

OFC Aguilar: Correct.

Sgt, Bridges: ... [unintelligible — 00:03:36] That’s all the questions | have.

Major Blackmon:

OFC Aguilar:

Major Blackmon:

OFC Aguilar:

Okay, during the time, as Sergeant Bridges was stating, when you had him on the
ground,.were you or Officer Dudley... | know you said y’all were all over...

Uh huh Yes).

_,,, the place in trying to subdue this person. So, were either you or Officer Dudley

and just ever getting Just one position and Just lay prostrate across this person or
just put all your weight into one area on this person?

Yeah, | mean like just, basically, on... on the middle of his back, Like | was on his
back and every time he’d push up, | would try to like hit his arms out underneath,
like push his arms out underneath to get ‘em flat back on the ground, but | believe
at one position we were like that, and | was facing, maybe directly east. And then,
| believe, when we were handcuffing him, by the time... like, a couple of minutes
later, | was stlll on his back area and like his midsection. | think, at the time of the
handcuffing, we were facing west. Like his body shifted that much because he just
kept bringing his knees up to his stomach and rolling over onto his back, And he
was Justin... we just kept trying to roll him over, and! ...1 think we were just
doing circles.1...1... 1 don’t know, but... you know, eventually, we were able
to get him handcuffed, and when we did get him handcuffed, he... the... his

CCG000278

 
INTERVIEW WITH: Officer First Class Michael S, Aguilar
Date/Time Taped: Tuesday, January 10, 2017/8:23 a.m.

Major Blackmon:

OFC Aguilar:

Major Blackmon:

OFC Aguilar:

Major Blackmon:

OFC Aguilar:

Major Blackmon:

OFC Aguilar:

Major Blackmon:

OFC Aguilar:

Major Blackmon:

Sgt. Birris-Mayo:

Major Blackmon:

Lt, Graham:

Major Blackmon:

Set. Bridges:

Major Blackmon:

OFC Aguilar:

Case 4:19-cv-00005-CDL Document 18-2 Filed 11/08/19 Page 30 of 34

CASE: 17-01
Page 30 of 314

head was facing west, his feet were facing east, and... and then, when we picked
him up, we... his feet were still facing east. And... and you know, that’s where
we’re at.

And you said, even during that ... that time in which you and Officer Dudley were

trying to get him in custody, he was .. . Arreola was still yelling something, al-
though, you... you... you don’t... you don’t recall what he was...

Uh huh, es)

... saying, he was still communicating something?

Yes, he was yelling...

Which...

.., screaming...

... indicates that he was breathing...

Right,
...and conscious?

Yeah, all the way up to the point where we handcuffed him, | think.

Okay, Afl right. Sergeant Birris-Mayo.

No other questions.

Lieutenant Graham.

| have no questions,

Sergeant Bridges.

No other questions.

Okay, Officer Aguilar, we're getting ready to bring this interview to a close. But
before we do, want to ask you... | know we asked you several questions. We just

want to ask you, do you think that there’s something we did not ask you that you
feel that we should know?

No, |} mean... no. | mean | think you guys asked a lot of questions. | think all the
details are inthe... In there, and to the best of my knowledge, they’re answered
truthfully and correct.

CCG000279

 
Case 4:19-cv-00005-CDL Document 18-2 Filed 11/08/19 Page 31 of 34

INTERVIEW WITH: Officer First Class Michael S. Aguilar CASE: 17-01
Date/Time Taped: Tuesday, January 10, 2017/8:23 a.m, Page 31 of 31

Major Blackmon:

OFC Aguilar:
Major Blackmon:

OFC Agullar:

Major Blackmon:
OFC Aguilar:
Major Blackmon:
OFC Agullar:

Major Blackmon:

OFC Aguilar:

Major Blackmon:

. Okay, are you aware... | know you sald you had your body camera, and did Offi-

cer Dudley have a body camera?
| believe he did have a body camera.
Okay.

Like | said, during the struggle, it was... | believe it was laying on the steps of the

‘porch. | don’t know how it got there. Shifting back and forth. | don’t know. We

could of... we could of even fallen on the steps for all | know. That’s how big the
struggle was. | mean It was... It was along struggle and...

Are you aware of any other video that could have been taken...
No.
... that we're not-aware of?

No.

Are you aware of anyone else that could possibly have additional knowledge or
observed this encounter?

Not that | know of... no.

‘Okay. All right... okay, so this concludes the interview with Officer Aguilar. The

time is 9:46 a.m.

SSGaG

/db (DS710129 ~ C 01:21:18)

CCG000280

 

 
Case 4:19-cv-00005-CDL Document 18-2 Filed 11/08/19 Page 32 of 34

Recording #: DS_/¢ 0/29

Folder: &

 

Case Interview
Sheet

 

Case Number 7. O1

Today is Luss Jénnory ne , 20. [7 ,andthetimeis 6-27 _cam/pm. Thisis a recorded

interview with OFE, FirstClass Micheel Asus loc . His/Her home address is

 

, and he/she can be reached at the home/cellular telephone number o
He/She has been employed with the Columbs Pr dere Dept for the past / years/menths
asa Polite offer
This interview is being conducted In the Office of Professional Standards located in the Public Safety
Center. Present during the interview are Major F, D. Blackmon, Lieutenant R. L. Graham, and Sergeants T.

L.. Birrlss-Mayo, and J. G. Bridges. The Office of Professional Standards {fs conducting an investigation
ordered by R. T. Boren, Chief of Police.

Mr./Mrs./Miss/Ms./Rank OF Girt Class Midhat | Ag ailoc , would you please state for the record

\ s
your knowledge of the facts involving ne sacidens Yank Occmceed on Ushi on

Moss Dove Avalurag the access of — Ieclor  A-ecolen

This concludes the interview with Michael ig for . ‘
| The time is 9-46 ss @/p.m.

GOGo000281

 
Case 4:19-cv-00005-CDL Document 18-2 Filed 11/08/19 Page 33 of 34

Columbus Police Department
P. O, Box 1866 ‘510 Tenth Street

R. T, Boren Columbus, Georgia 31902-1866 L. i. Miller
Chief of Police Assistant Chief

   

GARRITY WARNING

This investigation concerns the aca dead Ceqaclé ng Moss L? flm
ih volving Hectok Arto lex

Allegations of employee misconduct, or other matters that are referred to the Office of Profes-
sional Standards, are taken very seriously, Employees, who refuse to cooperate, make false state-
ments, or willfully omit material facts, are subject to disciplinary action, to include termination of
employment. uO

The Office of Professional Standards is a fact-finding unit and does not recommend disciplinary
measures, The purpose of this investigation is with finding the truth in a fair and impartial man-
ner,

Cooperating in an internal investigation does not constitute a waiver of any appeal, grievance, or
other legal rights. The fact that you wish to exercise any rights will not entitle you to a delay or
postponement in the investigative or polygraph process.

1. You are required to answer all questions asked during this administrative investigation into
the allegations stated above.

2. No statements or admissions made by you concerning the limited scope of this investiga-
tion will be used against you in criminal proceedings.

3, The department will advise you if administrative proceedings cease and criminal proceed-
ings begin. You will be advised of your rights under criminal law at that time.

4. You do not have a right to counsel during an administrative investigation. An administra-
tive investigation shall include, but not be limited to any interview, polygraph examination,
or chemical or scientific tests, ~

5, Your statement can be used as a basis for administrative actions to include termination.

6, Giving a false statement during an administrative investigation is, in itself, a separate crimi-
nal act and can result in criminal prosecution,

Phone (706) 653-3100 Fax (706) 653-3114 CCG000282
An Equal Opportunity Organization

 
Case 4:19-cv-00005-CDL Document 18-2 Filed 11/08/19 Page 34 of 34

GARRITY WARNING Page 2

I have read and understand the Garrity Warning.

o//10/17 0823 We

Signature Date/Time Wityfess

Printed Name 7 weet Jj) 7
4) Lohan nas 2

Witness Witness

 

 

CCG000283

 
